Case 1:17-cr-00134-CMA Document 1296 Filed 09/30/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


 Criminal Action No. 17-cr-00134-CMA-2

 UNITED STATES OF AMERICA,

          Plaintiff,

 v.

 SPENCER ANTOINE,

          Defendant.


               ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


          Upon motion of the defendant for a reduction in sentence under 18 U.S.C.

 § 3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C.

 § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

 IT IS ORDERED that the Motion (Doc. # 1288) is DENIED after complete review of the

 Motion on the merits.

          FACTORS CONSIDERED:

      •   Mr. Antoine has not submitted sufficient evidence to demonstrate that his medical

          conditions constitute “extraordinary and compelling reasons” for him to be

          released;

      •   According to the Probation Office’s analysis, Mr. Antoine “presents [a] risk to

          reoffend based on his criminal history.” (Doc. # 1290 at 2.) As the Government

          correctly notes, that history includes “two prior adult felony convictions other than
Case 1:17-cr-00134-CMA Document 1296 Filed 09/30/20 USDC Colorado Page 2 of 2




        the conviction in this matter, including a conviction for Possession of a Controlled

        Substance with the Intent to Distribute, and a conviction for Felon in Possession

        of a Firearm.” (Doc. # 1293 at 10.) Based on these facts, the Court finds that Mr.

        Antoine’s release would present a significant risk of danger to the public. See

        § 3553(a)(2)(C) (sentence must “protect the public from further crimes of the

        defendant”); and

    •   Mr. Antoine has served less than one-third of his sentence for the offense at

        issue in this case, which included a leadership role in gang-related drug

        distribution. (Doc. # 1290.) Such a drastic sentence reduction would not “reflect

        the seriousness of the offense, . . . promote respect for the law, [or] . . . provide

        just punishment for the offense.” § 3553(a)(2)(A).

    •   Thus, Mr. Antoine has not demonstrated that “extraordinary and compelling

        reasons” exist, and the §3553(a) factors do not favor his release.



        DATED: September 30, 2020
                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               2
